Exhibit 10.1

[AHCCCS LETTERHEAD]

May 13, 2008

Health Choice Arizona
Carolyn Rose
Chief Executive Officer
1600 W. Broadway, Suite 260
Tempe, AZ 85282

RE: Contract Award

Dear Offeror:

Congratulations, Health Choice Arizona is hereby awarded a contract under RFP
number YH09-0001 in the following GSA(s):

• GSA 2 – Yuma and La Paz Counties
• GSA 4 – Apache, Coconino, Mohave and Navajo Counties
• GSA 10 – Pima and Santa Cruz Counties
• GSA 12 – Maricopa County

This contract award is contingent upon your acceptance of the attached rates. In
any instance where your Initial or Best and Final Offer bid rates fell below our
actuarial rate ranges, AHCCCS has adjusted those rates up to the bottom of the
actuarial rate range for that rate in that GSA. None of your bid rates were
above our actuarial rate ranges; therefore none of your bid rates were lowered
in any rate range.

Please counter sign and return this Contract Award letter to my attention by
May 14, 2008 at 4:00 PM. Your notification to AHCCCS must be faxed to my
attention (Michael Veit, Contracts Administrator, fax #602-417-5957). Please
ensure all faxes are followed by a hard copy via US Mail.

In the event that you do not accept this contract award, or fail to return this
Offer letter by May 14, 2008 at 4:00 PM, AHCCCS may withdraw this contract
award.

For your information we have attached a summary of contracts awards for CYE ’09.
If you have any questions regarding this letter or the attached amended rates
please contact Rodd Mas at (602) 417-4072.

     
Sincerely,
       
/s/ Michael Veit
  /s/ Carolyn Rose
 
   
Michael Veit
  Carolyn Rose*
Contracts and Purchasing Administrator
  Chief Executive Officer
Division of Business and Finance
  Health Choice Arizona
 
  *By signing this letter, I agree to the rates awarded

 

